DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 5, 7 – 13, 15 – 16, & 21 are rejected under 35 U.S.C. 103 as obvious over Kontani et al. (US 2007/0036930 A1), in view of Kim et al. (US 2011/0139347 A1) and Lee et al. (US 2014/0162044 A1).
With regard to claim 1, Kontani et al. teach an adhesive film for an optical product (paragraph [0002]). The similarities between the adhesive film taught by Applicant and the adhesive film taught by Kontani et al. is shown in the table below. The adhesive has a thickness in the range of 1 – 100 µm, more preferably 2 – 60 µm (paragraph [0069]), which includes Applicant’s claimed thickness of 50 µm.


Applicant
(P = paragraph citation in originally filed specification)
Kontani et al. 
(P = paragraph citation)

(Meth)acrylic copolymer: (I) monomer mixture partially polymerized: (a) 15 – 30 wt.% C2 – C4 alkyl (meth)acrylate w/-OH group + (b) 70 – 85 wt.% (meth)acrylate w/alkyl group 
(specification, paragraphs [0042] & [0044] & claims 7 – 8)

Adhesive film comprising: Acrylic copolymers comprising monomer mixture of (a) 0 – 30 wt.% hydroxyl group containing monomers, such as hydroxyethyl (C2) (meth)acrylate, hydroxypropyl (C3) (meth)acrylate, hydroxybutyl (C4) (meth)acrylate (P55 - 56), which includes Applicant’s inventive range of 15 – 30 wt.%, and (b) 70 – 100 wt.% of monomer comprising alkyl group containing (meth)acrylate, such as ethylhexyl (meth)acrylate (P54 & 56), which includes Applicant’s inventive range of 70 – 90 wt.%
Crosslinking agent
Yes (claim 13), 5 parts by weight per 100 parts by weight copolymer (paragraph [0083])
Yes (P35 & 51), 30 wt.% or less based on total monomer component (paragraph [0057])

50 µm
1 - 100 µm, more preferably 2 – 60 µm (P69)


As discussed in the table above, Kontani et al. teach the monomer mixture comprising the hydroxyl group-containing (meth)acrylate, the alkyl group-containing (meth)acrylate. Kontani et al. also teach the presence of additives, such as crosslinking agent (paragraph [0035]), filler particle (paragraph [0038]), and initiator (paragraph [0039]).
Kontani et al. teach the crosslinking agent may be present in the amount of 30 wt.% or less of the monomer components. Applicant’s specification teaches crosslinking agent was present in the amount of 5 parts by weight per 100 parts by weight of the copolymer, which is within the range taught by Kontani et al. However, based on the teachings of Kontani et al. alone, it would not have been obvious to choose the more narrow range of crosslinking agent content used by Applicant.
Kim et al. teach an adhesive composition for adhering to a semiconductor wafer (paragraphs [0002] – [0003] & [0007]). The adhesive composition comprises a monomer mixture of (meth)acrylic acid ester monomer, a second monomer type, such as alkyl (meth)acrylate, and a crosslinkable mononomer containing a hydroxy functional group, such as hydroxyethyl (meth)acrylate (paragraphs [0015] – [0017], [0021] – [0022], & [0027]). The amount of crosslinkable monomer (i.e. hydroxyl functional (meth)acrylate) is preferably less than 20 parts by weight of monomer mixture for maintaining the desired flexibility and peel strength of the adhesive composition 
Therefore, based on the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to choose use the narrow range of 0.1 to 10 parts by weight crosslinking agent with respect to 100 parts by weight of adhesive polymer for desired cohesive strength and endurance reliability. Additionally, based on the teachings of Kim et al., it would have been obvious to one of ordinary skill that a small amount of crosslinking monomer (within the hydroxyl containing (meth)acrylate monomer content range taught by Kontani et al.) results in a small amount of crosslinking, and therefore, an adhesive composition having good flexibility and peel strength.
Kontani et al. do not explicitly teach the filler is an organic nanoparticle comprising a core-shell configuration and the respective glass transition temperatures of the core and shell.
Lee et al. (’044) teach an adhesive film for an optical device comprising (meth)acrylic compounds and core-shell particles (paragraphs [0031] & [0036]). The core-shell particles have a diameter of 0.1 to 0.5 µm (100 – 500 nm) (paragraph [0047]), which overlaps with Applicant’s claimed particle range of 10 – 400 nm. The core includes an elastomer (organic) with a glass transition temperature of -50°C to 0°C (paragraph [0033]), and the shell has a glass transition temperature of from 50 – 120°C (paragraph [0034]). The organic nanoparticles are present in the adhesive in the 
Therefore, based on the teachings of Lee et al. (‘044), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate 0.9 to 10 wt% of organic nanoparticles having a core-shell configuration into the (meth)acrylate adhesive film taught by Kontani et al. in order to improve impact resistance of the overall laminate specimen. 

With regard to claims 1 – 2 & 5, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed properties of foldability of at least 50,000 cycles (claim 1), glass transition temperature (claims 1 – 2), ratio of modulus at 80°C to -20°C (claims 1 & 5) of the adhesive film.
With regard to claim 3, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed restoration force of the adhesive film.
With regard to claims 1 & 3, the stacking of the adhesive film with multiple PET films to form a specimen, the thickness of the PET films and the dimensions of the 
With regard to claim 7, as discussed in the table above, Kontani et al. teach the hydroxyl group-containing (meth)acrylate comprises a (meth)acrylate containing C2 to C4 alkyl group having at least one hydroxyl group.
With regard to claim 8, as discussed above, Lee et al. (’044) teach an adhesive film for an optical device comprising (meth)acrylic compounds and core-shell particles (paragraphs [0031] & [0036]).
With regard to claim 9, as discussed above, Lee et al. (‘044) tech the core-shell particles have a diameter of 0.1 to 0.5 µm (100 – 500 nm) (paragraph [0047]), which overlaps with Applicant’s claimed particle range of 10 – 400 nm. It is well established that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
With regard to claim 10, as discussed above, Lee et al. (‘044) teach the core includes an elastomer (organic) with a glass transition temperature of -50°C to 0°C (paragraph [0033]), and the shell has a glass transition temperature of from 50 – 120°C (paragraph [0034]).
claim 11, as discussed above, Lee et al. (‘044) teach the organic nanoparticles are present in the adhesive in the amount of 0.9 to 10 wt.% (paragraph [0048]). 
With regard to claim 12, if Applicant intended the term “macromonomer” as an additive blended with the copolymer, but not as a component of the copolymer, Kontani et al. teach the presence of an oligomer (macromonomer not covalently bonded to the copolymer) may be blended as long as they do not deteriorate the characteristics of the adhesive (paragraph [0062] – [0063]).
With regard to claim 13, as discussed in the table above, Kontani et al. teach a crosslinking agent
With regard to claim 14, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed haze of the adhesive film.
With regard to claims 15 – 16, the adhesive film is used to join an intermediate film (2) (Applicant’s “first optical film”) and optical products, such as lenses (Applicant’s “second optical film”) (paragraphs [0002] – [0004] & [0072]).
With regard to claim 21, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed modulus at 25°C of the adhesive film.

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani et al., Kim et al., & Lee et al., as applied to claim 16 above, and further in view of Mitsuo et al. (JP 2008-201111).
Kontani et al. teach the adhesive adheres an intermediate layer to an optical product, but fail to teach the composition of these components.
Mitsuo et al. teach a screen (window) comprising an optical display element, such as an LCD (paragraphs [0002] & [0008]), comprising a polarization film (polarizer) and at least one protective film on both sides thereof, which comprises a polymer, such as polyester resin, polycarbonate resin, cycloolefin resin, and acrylic resin (paragraph [0022]) (claim 17). The polarization film has a thickness of 5 – 150 micrometers (paragraph [0035]), which includes Applicant’s claimed range of about 10 µm to about 10 µm. The adhesive has a thickness of 0.01 – 50 µm (paragraph [0038]), which overlaps with Applicant’s claimed range of 10 – 100 µm (claim 18).
Therefore, based on the teachings of Mitsuo et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the adhesive taught by Kontani et al. to adhere two components of an LCD, such as a polarizer and a protective film composed of polyester, polycarbonate, cycloolefin and/or acrylic resins because these resins have been known to achieve both optimum polarizing and protective properties to the LCD. It is well established that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani et al., Kim et al., & Lee et al., as applied to claim 15 above, and further in view of Hirai et al. (US 2013/0177748 A1).
Kontani et al. teach the adhesive is used in an optical element, but do not teach the optical element is an optical display in a window film. 
Hirai et al. teach a window panel for a display device for mobile phones (paragraph [0005]), touch panel devices, comprising a hard coating layer (Applicant’s “window coating”) (paragraph [0021]) and an LCD display device (optical member) (paragraph [0046]).
Therefore, based on the teaching of Hirai et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the optical element, such as the optical product taught by Kontani et al., as a component in a wide variety of applications, including a window film for multiple display devices, such as mobile phones, touch panel screens, etc. because such devices are valuable marketable commodities.

Response to Arguments
Applicant argues, “Kontani…discloses a pressure sensitive adhesive layer (Kontani, abstract) which is preferably a radiation curing type pressure sensitive adhesive. Kontani discloses that ‘[t]he pressure-sensitive adhesive sheet provided with so that deformation of the pressure-sensitive adhesive sheet can be prevented and the pressure-sensitive sheet can be maintained in a flat state.’ Kontani, [0051], emphasis added. Here, Kontani appears to disclose that the adhesive film does not appear to have the presently recited bending properties. That is, the adhesive film of Kontani should not allow about 50,000 deformation cycles or more of bending before delamination between the adhesive film and a PET film, cracking, or bubble generation occurs, where one cycle refers to an operation of bending the specimen in half once and unfolding the specimen back to an original state” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Kontani teaches maintaining a flat state as a preferred embodiment, but not a requirement of all embodiments of the adhesive.
With regard to the specific citation discussed by Applicant above, Kontani teaches the adhesive may have crosslinking, which prevents deformation (bending) and maintaining a flat state (paragraphs [0051] & [0057]). Kontani teaches the amount of polyfunctional monomer for crosslinking is preferably 30 wt.% or less based on the total monomer components from the viewpoint of adhesive properties (paragraph [0057]).
Therefore, when considering the teachings of the reference in its entirety, Kontani et al. teach flexible pressure sensitive adhesives are a less preferred embodiment, but do not explicitly teach against flexible adhesives.
Additionally, MPEP 2122 [R-6]. II. States:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or no preferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

The Examiner notes Applicant teaches the same type of crosslinking agent (a polyfunctional monomer) is optionally present in the amount of 0.001 parts by weight to about 5 parts by weight, relative to 100 parts by weight of the monomer mixture which forms the (meth)acrylic copolymer (paragraph [0083]), which is within the range of crosslinking agent content taught by Kontani.
However, Kontani et al. do not provide a motivation to choose the more narrow content range of crosslinking agent that would result in the desired flexibility and peeling strength.
This non-final office action cites Kim et al. reference, which teaches a flexible adhesive for adhering to semiconductor wafers and contains a (meth)acrylate copolymer with a small percentage of crosslinking agent for achieving numerous desired properties, including flexibility and high peel strength.

Applicant argues, “Furthermore, Kontani discloses an overly broad adhesive composition. As noted in the MPEP, when a single prior art reference discloses a genus ‘but does not expressly disclose the particular claimed species of subgenus,’ the Office action ‘should attempt to find additional prior art to show that the difference between the prior art primary reference and the claimed invention as a whole would have been obvious.’ MPEP §2144.08. When the claimed species would have been obvious to one of ordinary skill at the time the invention was made. See MPEP §2144.08(I)-(II). In the present case, Kontani does not ‘expressly disclose the particular claimed species or 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Kontani discloses an overly broad adhesive composition with regard to the amount of crosslinking agent and crosslinkable monomer, such as hydroxyl containing (meth)acrylate. 
However, this deficiency is cured by the teachings of Kim et al., who teach the more narrow range of a small amount of both crosslinking agent and crosslinkable monomer results in a desired flexible adhesive having good peel strength for adhesion to a semiconductor wafer. The claimed glass transition temperature, the folding property, the modulus at -20°C and the ratio of modulus at 80°C to modulus at 20°C, as recited in claim 1, would flow from the combined teachings of the prior art.

Applicant argues, “Furthermore, as evidenced by Supplemental Examples 1 and 2 in the 1.132 Declaration dated September 25, 2020, not any combination of the monomers and oligomers disclosed by Kontani would provide an adhesive film with the presently recited features. In particular, Supplemental Examples 1 and 2 are each based on the disclosure of Kontani, yet they each fail to satisfy the presently recited ‘the adhesive film having a glass transition temperature of about -35°C or less.’ Based on the above, it can be seen that the parameter for the good foldability at low temperature and/or high temperature/humidity conditions, the glass transition temperature, the modulus at -20°C and the ratio of modulus at 80°C to modulus at -20°C may not be obtained from Kontani” (Remarks, Pg. 9).
EXAMINER’S RESPONSE:  Applicant's arguments have been fully considered but they are not persuasive. The teachings of Kontani are not limited to the working examples. Applicant’s declaration attempts to compare the composition of two working examples taught by Kontani with two examples taught by Applicant that are of substantially different composition. 
For example, Applicant has cited Kontani’s working examples in paragraph [0079] containing 45.9% Butyl acrylate, 35.8% ethyl acrylate, 18.3% ethylhexyl acrylate, 43% methacryloyloxyethyl isocyanate (crosslinking agent). These examples contain 100 wt.% alkyl group containing (meth)acrylate monomers and 0 wt.% hydroxyl group containing monomers. However, unlike examples cited by Applicant, the rejection above is based on the embodiments taught by Kontani that have overlapping concentration ranges with the preferred concentration ranges taught in Applicant’s specification.

MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Additionally, Applicant compares the working examples of Kontani that do not contain organic nanoparticles with their own working examples that do include organic nanoparticles. For the current rejection, the teachings of Kontani et al. is combined with the teachings of Kim et al., whom teaches a small amount of crosslinkable monomer and crosslinking agent, and teachings of Lee et al., whom teaches organic nanoparticles comprising a core-shell configuration with the claimed glass transition temperatures. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Also, Kontani discloses in the paragraph of [0052], a radiation curing-type pressure-sensitive adhesive can be obtained, for example, by blending the pressure-sensitive adhesive substance with an oligomer component that cures upon irradiation of radiation to form a low adhesive substance. With the pressure-sensitive while when the sheet is to be peeled off, irradiation of radiation results in formation of a low adhesive substance, which facilitates peeling of the pressure-sensitive adhesive sheet from the articles such as semiconductor wafers. Thus, Kontani discloses to lower peel strength by the radiation curing. However, in the present application, the adhesive film is formed by curing through light irradiation to provide high peel strength thus to provide good bending properties. In addition, Lee discloses an adhesive film comprising epoxy component as a main component. Lee discloses the adhesive film has a storage modulus of 100 MPa or more at 25°C (Lee, [0050]), thus the storage modulus is very high than the presently recited adhesive film. As such, Lee fails to teach to include the core-sell particles to provide the effect as presently recited” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Paragraph [0052] of Kontani et al. is drawn to a preferred embodiment. As discussed above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Based on the teachings of Kim et al., one of ordinary skill in the art would be motivated to choose the less preferred embodiment comprising a small amount of crosslinkable monomer and crosslinking agent, which would result in an adhesive composition for adhering to a semiconductor wafer having a higher degree of flexibility and peel strength.

Applicant argues, “…the Office action apparently only arrive at the specifically recited properties by arbitrarily picking a monomer mixture comprising a hydroxyl group-containing (meth)acrylate and an alkyl group-containing (meth)acrylate comprising an unsubstituted C2 to C20 linear or branched alkyl (meth)acrylic acid ester than happens to overlap the adhesive composition recited in the present claims. As none of the cited references appear to provide any guidance or motivation to select the specific monomer composition and adhesive film properties as presently recited, the Office action can apparently only arrive at these selections by using the present claims as a blueprint, which amounts to impermissible hindsight” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues, “As discussed above, claim 1 should be allowable over Kontani and Lee. Furthermore, Mitsuo and Hirari do not appear to cure the deficiencies of Kontani to reject amended claim 1. Therefore, claim 1 should be allowable over Kontani, Lee, Mitsuo and Hirari (‘Hirai’)” (Remarks, Pg. 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781